DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on December 1, 2022.
Claims 1-25 are canceled. 
Claims 26, 38, and 45 are amended. 
Claims 26-45 are pending and are rejected. 



Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        


Response to Arguments
	Regarding the rejection under 35 U.S.C. § 101, Applicant argues that the instant claims are similar to the claims in DDR Holdings per Example 2 and are therefore not directed to an abstract idea. Remarks at 13-16. In DDR Holdings, a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage was found to be an improvement in computer functionality. Applicant has not shown that the instant claims recite a similar technological improvement that would provide eligibility. Therefore, the rejection has been maintained.



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 31-36, 40, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 27 and 40 recite “an initial expected value” in both the “assigning” and “determining” limitations. It’s not clear whether these are the same or different initial expected values. 
Claim 31 recites “the initial expected value.” Claim 27 refers to “an initial expected value” in both the “assigning” and “determining” steps. There is a lack of antecedent basis for “the initial expected value” in claim 31 because it is not clear which “initial expected value” is being referenced. Claim 44 also recites “the initial expected value” and lacks antecedent basis.




Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 26-45 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). In this rejection, reference will be made to a Board Decision in this Application in Appeal 2016-007224, p. 4-6 (July 3, 2018).

Step 1: Does the Claim Fall within a Statutory Category?
Yes, Claims 26-37 recite a method and, therefore, are directed to the statutory class of a process. Claims 38-44 recite a system and, therefore, are directed to the statutory class of machine. Claim 45 recites a non-transitory computer-readable medium and, therefore, is directed to the statutory class of manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

26. 	A computer-implemented method for determining a bid parameter for displaying electronic content on one or more target web pages, the method comprising: 
receiving, by a campaign optimizer of an electronic device over an electronic network, i) campaign goal data and ii) electronic content for display on one or more web pages; 
based on the campaign goal data, identifying, by the campaign optimizer, a target web page from the one or more web pages, the target web page including at least one or more cells for displaying the electronic content at a particular place and time; 
receiving, by the campaign optimizer, target web page data comprising data values;
preventing submission of future bids based on determining failures in the data values of the target web page data;
parsing, by the campaign optimizer, the target web page data to: 
determine a current option value for a learning period, wherein determining the current option value for the learning period includes: 
determining cell inventory levels of the target web page via a query to a database; 
determining a continuation value associated with an expected value for maintaining a display of the electronic content on the target web page for the learning period; 
determining, by a Markov decision process, an option value associated with an option to stop communicating the electronic content during the learning period; 
adjusting an estimated electronic transaction parameter based on the current option value; and 
calculating a bid parameter wherein the bid parameter is set to equal the estimated electronic transaction parameter when the current option value is zero, and includes a lattice structure comprising one or more nodes, each node representing an expected revenue value for maintaining a display of the electronic content on the target web page; and -3-Application No.: 14/059,194 Attorney Docket No.: 00008-0188-02000 
transmitting, by the campaign optimizer, a bid value based on the bid parameter to a server processor associated with the target web page, the bid value being an acceptable offer to display the electronic content at a particular place and time for a price.  

27. 	The computer-implemented method of claim 26, further comprising calculating an expected value, wherein calculating the expected value includes: 
associating a set of expected values with the learning period starting at an initial time; 
assigning a set of transition probabilities to an initial expected value in the set of expected values, the set of transition probabilities defining a relationship between the initial expected value and one or more later expected values for a second learning period; and 
determining an initial expected value based on at least one of the transition probabilities and at least one of a later expected revenue rates.  

28. 	The computer-implemented method of claim 26, further comprising: 
calculating a duration of the learning period as a function, at least in part, of a measurement noise and an initial revenue-rate variance.  

29.	The computer-implemented method of claim 28, wherein calculating the duration of the learning period comprises calculating the-4-Application No.: 14/059,194  
 Attorney Docket No.: 00008-0188-02000duration as a function, at least in part, of a variance-reducing parameter that determines a reduction in the initial revenue-rate variance.  

30. 	The computer-implemented method of claim 29, wherein the variance-reducing parameter is defined by a user.  

31. 	The computer-implemented method of claim 27, further comprising: 
creating the lattice structure, the lattice structure including a set of nodes, wherein an initial node corresponds to the initial expected value in the set of expected values.  

32. 	The computer-implemented method of claim 31, wherein a location of the initial node in the lattice structure is a function, at least in part, of the initial expected values.  

33. 	The computer-implemented method of claim 31, wherein the set of transition probabilities associated with the initial expected value is further associated with the corresponding initial node.  

34. 	The computer-implemented method of claim 31, wherein the set of transition probabilities comprises: -5-Application No.: 14/059,194 Attorney Docket No.: 00008-0188-02000 
a higher-revenue transition probability defining a relationship between the initial node and a first later node in a second learning period; 
a neutral-revenue transition probability defining a relationship between the initial node and a second later node in the second learning period; and 
a lower-revenue transition probability defining a relationship between the initial node and a third later node in the second learning period.  

35.	The computer-implemented method of claim 34, wherein the difference in revenue between the first later node and second later node equals the difference in revenue between the second later node and the third later node.  

36. 	The computer-implemented method of claim 34, wherein the higher-revenue transition probability equals the lower-revenue transition probability.  

37. 	The computer-implemented method of claim 26, further comprising: 
calculating a learning value as a function, at least in part, of the bid parameter and the expected value of the learning period.  

38. 	A bid calculating system for determining a bid parameter of electronic content for display on one or more target web pages, the bid calculating system comprising: 
a storage device that stores instructions for determining a bid parameter of electronic content; and 
a processing device that executes the instructions to perform the following operations: 
receiving, by a campaign optimizer of an electronic device over an electronic network, i) campaign goal data and ii) electronic content for display on one or more web pages;
based on the campaign goal data, identifying, by the campaign optimizer, a target web page from the one or more web pages, the target web page including at least one or more cells for displaying the electronic content at a particular place and time;
receiving, by the campaign optimizer, target web page data comprising data values;
preventing submission of future buds based on determining failures in the data values of the target web page data; 
parsing, by the campaign optimizer, the target web page data to determine a current option value for a learning period, wherein determining the current option value for the learning period includes: 
determining cell inventory levels of the target web page via a query to a database; 
determining a continuation value associated with an expected value for maintaining a display of the electronic content on the target web page for the learning period; 
determining, by a Markov decision process, an option value associated with an option to stop communicating the electronic content during the learning period; 
adjusting an estimated electronic transaction parameter based on the current option value; and 
calculating a bid parameter wherein the bid parameter is set to equal the estimated electronic transaction parameter when the current option value is zero, and includes a lattice structure comprising one or more nodes, each node representing an expected revenue value for maintaining a display of the electronic content on the target web page; and 
transmitting, by the campaign optimizer, a bid value based on the bid parameter to a server processor associated with the target web page, the bid value being an acceptable offer to display the electronic content at a particular place and time for a price.  

39. 	The bid calculating system of claim 38, wherein the processing device further executes the instructions to perform the following operation: 
calculating a learning value as a function, at least in part, of the bid parameter and the expected value of the learning period.  

40. 	The bid calculating system of claim 38, wherein the processing device further executes the instructions to perform the following operations: 
associating a set of expected values with the learning period starting at an initial time; 
assigning a set of transition probabilities to an initial expected revenue rate in the set of expected values, the set of transition probabilities defining a relationship between the initial expected value and one or more later expected values for a second learning period; and 
determining an initial expected value based on at least one of the transition probabilities and at least one of the later expected values.  

41. 	The bid calculating system of claim 38, wherein the processing device further executes the instructions to perform the following operation: 
calculating a duration of the learning period as a function, at least in part, of a measurement noise and an initial revenue-rate variance.  

42. 	The bid calculating system of claim 41, wherein the processing device further executes the instructions to perform the following operation: 
calculating the duration of the learning period as a function, at least in part, of a variance-reducing parameter that determines a reduction in the initial revenue-rate variance.  

43. 	The bid calculating system of claim 42, wherein the variance-reducing parameter is defined by a user.  

44. 	The bid calculating system of claim 40, wherein the processing device further executes the instructions to perform the following operation: 
creating the lattice structure, the lattice structure including a set of nodes, wherein an initial node corresponds to the initial expected value in the set of expected values.  

45. 	A non-transitory computer-readable medium storing instructions that, when executed by a processing device, cause the processing device to implement a method, the method comprising:
receiving, by a campaign optimizer of an electronic device over an electronic network, i) campaign goal data and ii) electronic content for display on one or more web pages;
based on the campaign goal data, identifying, by the campaign optimizer, a target web page from the one or more web pages, the target web page including at least one or more cells for displaying the electronic content at a particular place and time;
receiving, by the campaign optimizer, target web page data comprising data values;
preventing submission of future bids based on determining failures in the data values of the target web page data;
parsing, by the campaign optimizer, the target web page data to determine a current option value for a learning period, wherein determining the current option value for the learning period includes: 
determining cell inventory levels of the target web page via a query to a database; 
determining a continuation value associated with an expected value for maintaining a display of the electronic content on the target web page for the learning period; 
determining, by a Markov decision process, an option value associated with an option to stop communicating the electronic content during the learning period; 
adjusting an estimated electronic transaction parameter based on the current option value; and 
calculating a bid parameter wherein the bid parameter is set to equal the estimated electronic transaction parameter when the current option value is zero, and includes a lattice structure comprising one or more nodes, each node representing an expected revenue value for maintaining a display of the electronic content on the target web page; 
detecting if the bid parameter is behaving within a normal threshold; and 
preventing further bids if it is detected that the bid parameter is behaving outside a normal threshold or, if it is detected that the bid parameter is behaving within the normal threshold, transmitting, by the campaign optimizer, a bid value based on the bid parameter to a server processor associated with the target web page, the bid value being an acceptable offer to display the electronic content at a particular place and time for a price.


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite the abstract idea of a fundamental economic practice or commercial interactions such as advertising or sales activities. Additionally, the claims recite the abstract idea of a mental process in the “parsing,” “determining,” “adjusting,” and “setting” limitations because those steps involve evaluation which can be done manually or mentally. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claimed steps could otherwise be performed outside of a machine to achieve the same result. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 
Furthermore, the additional elements that include receiving and transmitting include insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Additionally, as stated in the Board Decision at 7, Applicant’s Specification (paragraph 3) explains that determining a bid price may help companies assess the possible benefit of placing a particular ad on a particular webpage. The Board continues to state that “the claimed solution is an improvement to an abstract business practice, not an improvement to computer networks. Further, unlike the situation in DDR Holdings, there is no indication here that a computer network is used other than in its normal, expected, and routine manner, e.g., transmitting information over a network. There is a fundamental difference between computer functionality improvements, on the one hand, and using existing computers as tools to perform a particular task, on the other.” See Board Decision at 7. 
Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
When evaluated as a combination, the additional elements do not do more than they do individually. For example, as a combination, claim 26 is a method for calculating a bid parameter based on received data. Combining the additional elements does not change the outcome of the analysis because the invention as a whole is merely receiving, processing, and transmitting data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed system collects, processes, receives, and transmits data.  Activities such as data gathering and selecting a particular data source or type of data to be manipulated are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Therefore, the claims do not provide an inventive concept.

As such, the claims are not patent eligible.



Relevant Prior Art
Wiggins, Ralphe and John A. Tomlin. “Bid Optimization for Internet Graphical Ad Auction Systems via Special Ordered Sets,” YAHOO! Research, Technical Report, YR-2007-004, (April 30, 2007). This reference teaches an optimization model for setting bid levels for ads on web pages. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698